DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on April 23, 2019 has been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3, if an “edge point option” (lines 1-2) is related to an “edge point” (line 2), the relationship is not clearly recited. Instead, the modifying step (line 3) comprises adjusting a location of the edge point (line 4).
  


Claim 6, if a “deletion option” (lines 1-2) is related to a “deleting” (line 3), the relationship is not clearly recited. Instead, the modifying step (claim 9, line 2) comprises the deleting step (claim 9, line 3).

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim is drawn to a "computer-readable medium".   The broadest reasonable interpretation of a claim drawn to a computer-readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable 
  	The Examiner suggests that Applicant amends the claims as follows: insert -- non-transitory – before “computer-readable medium".

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim(s) 1, 11, and 20 recite an abstract idea of “visualizing a multi-Z horizon within a two-dimensional (2D) representation of seismic data displayed via a graphical user interface (GUI), the multi-Z horizon having a plurality of surfaces” (Mental Process), “determining a location of the received input relative to each of the plurality of surfaces within the current view” (Mental Process), “updating the visualization of the multi-Z horizon within the GUI, based on the modified one or more surfaces” (Mental Process) (see 2019 PEG , slide 17).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “modifying the one or more surfaces of the multi-Z horizon based on the location of the received input within the current view”. Accordingly, the claims are patent eligible under 35 USC 101, except for claim 20, which is ineligible under 35 USC 101 as discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 10-12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallet et al. (US 9,142,959).

Regarding claims 1, 11, and 20, Mallet et al. discloses a method of editing multi-Z horizons interpreted from seismic data (Figs. 10, 11), the method comprising:
visualizing a multi-Z horizon within a two-dimensional (2D) representation of seismic data displayed via a graphical user interface (GUI) (display 980, column 41, lines 42-44) of an application executable at a computing device (930)  of a user (column 42, lines 17-18), the multi-Z horizon having a plurality of surfaces (plural horizon surfaces are modeled and displayed, column 41, lines 42-44); 
receiving, via the GUI, input from the user for editing one or more of the 
plurality of surfaces of the multi-Z horizon within a current view of the displayed 2D representation of the seismic data (column 12, lines 51-61);

modifying the one or more surfaces of the multi-Z horizon based on the 
location of the received input within the current view (column 14, lines 59-61); and
updating the visualization of the multi-Z horizon within the GUI, based on the modified one or more surfaces (column 14, lines 59-63).

Regarding claims 11 and 20, Mallet et al. further discloses 
a processor (940); and
a memory (950) coupled to the processor (940) and storing processor-readable instructions (Fig. 9; column 35, lines 20-22).

Regarding claims 2 and 12, Mallet et al. discloses the input received from the user includes a selection of an editing option (user input using mouse, trackball, keyboard) for a type of adjustment (adjustment using user input of either mouse, trackball, keyboard) to be made to one or more of the plurality of surfaces of the multi-Z horizon (column 14, lines 59-61), and the editing option is selected by the user from a plurality of editing options (column 14, lines 56-59).

Regarding claims 4 and 14, Mallet et al. discloses the selected editing option is a reassignment option, the location of the received input corresponds to a portion of a first of the plurality of surfaces of the multi-Z horizon, and modifying comprises reassigning 

Regarding claims 6 and 16, Mallet et al. discloses the selected editing option is a deletion option, and modifying comprises deleting a portion of at least one of the plurality of surfaces of the multi-Z horizon, based on the location of the received input (mark points in one of the horizons to be edited, column 17, lines 4-6) within the current view of the displayed 2D representation of the seismic data (column 16, line 66 – column 17, line 6).

Regarding claims 7 and 17, Mallet et al. discloses the deleted portion of the at least one surface corresponds to a predefined segment (segment is defined by plural points, column 17, line 5) of that surface (mark points in one of the horizons to be edited, column 17, lines 4-6), and the location of the received input corresponds to at least one point along the predefined segment within the current view (mark points in one of the horizons to be edited, column 17, lines 4-6).

Regarding claim 10, Mallet et al. discloses the 2D representation of the seismic data corresponds to a vertical seismic section from a three-dimensional (3D) seismic survey of a subsurface formation (column 6, lines 50-56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet et al..

Regarding claims 9 and 19, Mallet et al. discloses the location of the received input is between two of the plurality of surfaces within the current view (portion of any horizon surface to edit, e.g. 110b, between two horizon surfaces, Fig. 1), and modifying comprises:
	deleing a portion of a selected one of the two surfaces, based on a proximity of each of the two surfaces relative to the location of the received input within the current view, the selected surface having a proximity to the location of the received input (user selects points to select portion to be deleted, column 20, lines 56-60; processor 940 of FIG. 9 may receive the user selected points to be edited, altered or removed, e.g., via 
	While Mallet et al. does not expressly disclose the selected surface having the closest proximity to the location of the received input, it would have been obvious that the portion closest to the selected points is selected for deletion.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mallet et al. with for the purpose of selecting the portion having the closest proximity to the location of the received input for deletion.

	Allowable Subject Matter

Claims 3, 5, 8, 13, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method of editing multi-Z horizons interpreted from seismic data comprising adjusting a location of the edge point within the current view, based on the received input; and updating the at least two surfaces according to the adjusted location of the edge point (claims 3, 13) or replacing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keskes et al. (US 2018/0217282) discloses a method for estimating faults in a 3D seismic image block (Abstract, lines 1-2).
Neave (US 2014/0140580) discloses a system and method is provided for analyst to rapidly and accurately identify and model subsurface geologic horizons, which are bounding surfaces of rock layers, by extracting surfaces from two-dimensional and three-dimensional seismic data (Abstract).
However, the references do not disclose the above allowable limitations.
Nguyen et al. (US 2020/0049845, US 20200049846, US 20200049847) are related applications but do not claim the allowable limitations above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 25, 2021